     Case 1:18-cv-01187-NONE-GSA Document 34 Filed 07/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   KEVIN ALLEN,                                            1:18-cv-01187-NONE-GSA (PC)

12                       Plaintiff,
                                                             ORDER DENYING MOTION FOR
13           v.                                              APPOINTMENT OF COUNSEL

14   V. BENTACOURT, et al.,                                  (Document #33)

15                       Defendant.
16

17           On July 20, 2020, plaintiff filed a motion seeking the appointment of counsel. Plaintiff

18   does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113

19   F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent plaintiff

20   pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern

21   District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain

22   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to

23   section 1915(e)(1). Rand, 113 F.3d at 1525.

24           Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases. In determining whether

26   “exceptional circumstances exist, the district court must evaluate both the likelihood of success of

27   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

                                                         1
     Case 1:18-cv-01187-NONE-GSA Document 34 Filed 07/23/20 Page 2 of 2

 1          In the present case, the court does not find the required exceptional circumstances. At this

 2   early stage in the proceedings, the court cannot make a determination that Plaintiff is likely to

 3   succeed on the merits. Plaintiff’s First Amended Complaint was dismissed on December 11,

 4   2019 for failure to state a claim, with leave to amend. To date, Plaintiff has not filed a Second

 5   Amended Complaint. Thus, there is no complaint on record in this case for which the court has
     found cognizable claims. It is too early for service of process, and no other parties have yet
 6
     appeared. Moreover, a review of the record shows that Plaintiff can adequately articulate his
 7
     claims and respond to the court’s orders. Plaintiff’s conditions of confinement claim under the
 8
     Eighth Amendment is not complex. Plaintiff is advised that he is not precluded from renewing
 9
     the motion for appointment of counsel at a later stage of the proceedings.
10
            For the foregoing reasons, plaintiff’s motion for the appointment of counsel is HEREBY
11
     DENIED, without prejudice.
12

13   IT IS SO ORDERED.
14
        Dated:     July 23, 2020                            /s/ Gary S. Austin
15                                                    UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
